Oliybb, Presiding Judge:
These consolidated appeals to reap-praisement involve the valuation of certain middlesoling or fiberboard exported from Canada.
At the trial of these cases the record in the case of F. W. Myers & Co., Inc. v. United States, decided in Reap. Dec. 5607, was received in evidence without objection, and Government counsel conceded that the involved issues are the same.
On the basis of the record before me, I find as a matter of fact:
(1) That the merchandise whose dutiable value is in question consists of middlesoling or fiberboard.
(2) That the proper basis for the appraisement for that merchandise is foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930.
(3) That the 8 per centum Canadian sales tax is no part of such foreign-market value of the present merchandise.
Accordingly, I hold as matter of law that the proper dutiable foreign values of this merchandise are the entered values.
Judgment will be rendered accordingly.